Citation Nr: 0723640	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  96-40 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, including as secondary to service-connected 
duodenal ulcer disease.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Private psychiatrist


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel
INTRODUCTION

The veteran had active military service from June 1954 to 
April 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied 
service connection for the issue on appeal.  In February 
1998, the veteran had a local RO hearing, and its transcript 
is associated with the file.

In a July 2003 decision, the Board denied the veteran's claim 
on appeal.  Through his attorney, the veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (CAVC or Court).  In March 2006, the CAVC 
vacated and remanded the Board's July 2003 decision and 
remanded the veteran's claim for service connection for a 
psychiatric disability.  Consistent with the CAVC's order, 
the appeal was remanded by the Board in August 2006 for 
further development.

The appeal is REMANDED again to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

As indicated above, the Board previously remanded this claim 
in August 2006, at the direction of CAVC.  The essential 
purpose of the remand was to obtain evidence on the question 
of the cause of the veteran's psychiatric disability, and in 
particular whether any current psychiatric disability, and 
specifically depression, was caused by the veteran's already 
service connected disability, duodenal ulcer disease.  
Accordingly, the veteran was examined for VA purposes in 
November 2006.  The report of that examination concluded with 
a diagnosis of "Psychological Factors (Anxiety) Affecting a 
Medical Condition (Duodenal Ulcer)."  The report also 
contained the opinion that the veteran's psychiatric 
disability "is not caused by or a result of service 
connected disabilities (ulcer disease) or related to 
service."  The rationale offered for this opinion, however, 
only addressed how the psychiatric disability was unrelated 
to the veteran's military service.  It did not address the 
basis for concluding the psychiatric disability was not 
caused by the veteran's duodenal ulcer.  

Since the record contains medical evidence that the veteran 
has psychiatric disability (depression) caused by his service 
connected ulcer, it will be necessary to return the case to 
the VA examiner to address the basis for the conclusion that 
the veteran's service connected disability did not cause 
psychiatric disability, as well as the basis for concluding 
the veteran does not have depression.    

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
identify the places at which he has 
received psychiatric care since 2003, 
and then with any necessary assistance 
from the veteran, an attempt should be 
made to obtain copies of the records of 
the identified treatment.  

2.  Next, the person who provided the 
November 2006 VA examination report 
should be provided the claims file and 
after reviewing it, she should be asked 
to prepare an addendum to her report 
which, as required by the Court's 2006 
Order, reflects an "in-depth review in 
regard to all the evidence of record, 
including the [veteran's] prior medical 
examinations and treatment" and which 
addresses:

(a) why the veteran does not meet the 
diagnostic criteria for depression, (as 
has been diagnosed by a private 
physician, Dr. Ortiz as secondary to 
the veteran's ulcer); and 

(b) the basis for concluding the 
psychiatric disability the veteran was 
diagnosed by her to have, was not 
caused by the veteran's duodenal ulcer.  

If an examination of the veteran is 
needed to provide the opinions 
requested, that should be arranged.  
Similarly, if the person who conducted 
the November 2006 examination of the 
veteran is not available, the matter 
should be referred to another to 
provide the requested information.  

3.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and an opportunity to 
respond, after which the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).
 
